TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 19, 2014



                                       NO. 03-12-00081-CV


            James Sylvester, Ken Yarborough, and Josephine Miller, Appellants

                                                  v.

Texas Association of Business; Bill Hammond; BACPAC; Cigna Healthcare of Texas, Inc.
             and Connecticut General Life Insurance Company, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                DISSENTING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on November 15, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.